37*-/r
                                          ELECTRONIC RECORD


COA #      10-14-00369-CR                                   OFFENSE:      Habeas Corpus


STYLE:     Ex parte Billy Joe Booker v.                     COUNTY:       Johnson


TRIAL COURT:              413th Distr ict Court                                             MOTION .

TRIAL COURT #:            F48257                                FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Williami C. Bosworth Jr.         DATE:

DISPOSITION:       AFFIRMED                                     JUDGE:




DATE:        March 12, 2015

JUSTICE:     Scoggins                     PC        S     YES
                                                                                                      0
PUBLISH:     YES                          DNP:



CLK RECORD:         12/4/2014                             SUPPCLKRECORD:
RPT RECORD:        .12/9/2014                             SUPPRPTRECORD:

STATE BR:          1/23/2015                              SUPP BR:

APP BR:            12/30/2014                             PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                 CCA #             378-/5"
                                                                     Disposition:
        APfeLLAHTS* Petition
FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE: Otf/cU/<?€Lr                                                   SIGNED:                    PC:

JUDGE    : P*&f*A^~-                                                 PUBLISH:                  DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STAY OF MAN DATE IS:

CCA IS:.                    ON                                                            ON

JUDGE:                                                               JUDGE: